EXHIBIT 7
7/19/2020                                                                 ECF NextGen 1.3.6


                                     Query       Reports         Utilities       Help     Log Out

                                                                                                                          CLOSED

                                               U.S. District Court
                                   Western District of Pennsylvania (Pittsburgh)
                                 CIVIL DOCKET FOR CASE #: 2:19-cv-01682-AJS


 SADIS & GOLDBERG, LLP v. BANERJEE et al                                                Date Filed: 12/31/2019
 Assigned to: Judge Arthur J. Schwab                                                    Date Terminated: 02/20/2020
 Cause: 28:1332 Diversity-Other                                                         Jury Demand: None
                                                                                        Nature of Suit: 370 Other Fraud
                                                                                        Jurisdiction: Diversity
 Plaintiff
 SADIS & GOLDBERG, LLP                                               represented by Ben Hutman
                                                                                    Sadis & Goldberg, LLP
                                                                                    551 Fifth Avenue
                                                                                    Floor 21
                                                                                    New York, NY 10176
                                                                                    212-573-6675
                                                                                    Email: bhutman@sadis.com
                                                                                    LEAD ATTORNEY
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

                                                                                        Katelin J. Montgomery
                                                                                        Meyer, Unkovic & Scott LLP
                                                                                        Henry W. Oliver Building
                                                                                        535 Smithfield Street
                                                                                        Suite 1300
                                                                                        Pittsburgh, PA 15222
                                                                                        412-456-2530
                                                                                        Fax: 412-456-2864
                                                                                        Email: kjm@muslaw.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Kate E. McCarthy
                                                                                        Meyer, Unkovic & Scott LLP
                                                                                        Henry W. Oliver Building
                                                                                        535 Smithfield Street
                                                                                        Suite 1300
                                                                                        Pittsburgh, PA 15222
                                                                                        4124562827
                                                                                        Fax: 4124562864
                                                                                        Email: kem@muslaw.com
                                                                                        ATTORNEY TO BE NOTICED


 V.

https://ecf.pawd.uscourts.gov/cgi-bin/DktRpt.pl?591151775809371-L_1_0-1                                                       1/3
7/19/2020                                                                 ECF NextGen 1.3.6

 Defendant
 AKSHITA BANERJEE                                                    represented by Beverly A Block
                                                                                    Block & Associates, LLC
                                                                                    6425 Living Pl, Ste 200
                                                                                    Pittsburgh, PA 15206
                                                                                    412-450-6021
                                                                                    Fax: 412-450-6024
                                                                                    Email: bab@sgkpc.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
 Defendant
 SUMANTA BANERJEE                                                    represented by Beverly A Block
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED


  Date Filed               #    Docket Text
  12/31/2019                1 COMPLAINT against AKSHITA BANERJEE, SUMANTA BANERJEE (Filing fee,
                              including Administrative fee, $400, receipt number 315-5410940), filed by SADIS &
                              GOLDBERG, LLP. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit A, # 3 Exhibit B)
                              (sdp) (Entered: 12/31/2019)
  12/31/2019                2 Summons Issued as to AKSHITA BANERJEE, SUMANTA BANERJEE (Attachments:
                              # 1 Summons) (sdp) (Entered: 12/31/2019)
  01/03/2020                3 NOTICE that instant civil action has been designated for placement into the United
                              States District Court's Alternative Dispute Resolution program. Parties are directed to
                              fully complete the required 26(f) report, which includes the stipulation of selecting an
                              ADR process. Counsel for plaintiff (or in the case of a removal action, counsel for
                              removing defendant) shall make service of the notice on all parties. (ms) (Entered:
                              01/03/2020)
  01/03/2020                4 ORDER Re: Federal Rule of Civil Procedure 12(b) Motions to Dismiss. Signed by Judge
                              Arthur J. Schwab on 1/3/20. (ms) (Entered: 01/03/2020)
  01/14/2020           5        SUMMONS/Return of Service Returned Executed by SADIS & GOLDBERG, LLP.
                                SUMANTA BANERJEE served on 1/10/2020, answer due 1/31/2020. (Montgomery,
                                Katelin) Modified text on 1/17/2020. (sdp) (Entered: 01/14/2020)
  01/14/2020           6        SUMMONS/Return of Service Returned Executed by SADIS & GOLDBERG, LLP.
                                AKSHITA BANERJEE served on 1/10/2020, answer due 1/31/2020. (Montgomery,
                                Katelin) Modified text on 1/17/2020. (sdp) (Entered: 01/14/2020)
  01/17/2020                    Update Answer Deadline: Answer due from AKSHITA BANERJEE on 1/31/2020;
                                SUMANTA BANERJEE on 1/31/2020 (sdp) (Entered: 01/17/2020)
  01/30/2020                7 NOTICE of Appearance by Kate E. McCarthy on behalf of SADIS & GOLDBERG,
                              LLP. (McCarthy, Kate) (Entered: 01/30/2020)
  01/31/2020           8        Stipulation for Extension of Time to Answer by SADIS & GOLDBERG, LLP Answer
                                due from AKSHITA BANERJEE on 3/2/2020; SUMANTA BANERJEE on 3/2/2020.
                                (McCarthy, Kate) (Entered: 01/31/2020)
  02/03/2020                9 ORDER DENYING 8                    Stipulation for Extension of Time to Answer filed by SADIS
https://ecf.pawd.uscourts.gov/cgi-bin/DktRpt.pl?591151775809371-L_1_0-1                                                       2/3
7/19/2020                                                                  ECF NextGen 1.3.6

                                & GOLDBERG, LLP - Denied without prejudice until counsel enters an appearance on
                                behalf of defendants. Signed by Judge Arthur J. Schwab on 2/3/20. (lck) (Entered:
                                02/03/2020)
  02/03/2020             10 MOTION for attorney Ben Hutman to Appear Pro Hac Vice, (Filing fee $70, Receipt #
                            0315-5452246) by SADIS & GOLDBERG, LLP. (Attachments: # 1 Affidavit Affidavit
                            of Ben Hutman, # 2 Proposed Order Proposed Order for Admission of Ben Hutman)
                            (Hutman, Ben) (Entered: 02/03/2020)
  02/04/2020              11 ORDER granting 10 Motion for Ben Hutman to Appear Pro Hac Vice. Signed by Judge
                             Arthur J. Schwab on 2/4/20. Text-only entry; no PDF document will issue. This text-only
                             entry constitutes the Order of the Court or Notice on the matter. (lck) (Entered:
                             02/04/2020)
  02/18/2020             12 REQUEST by SADIS & GOLDBERG, LLP for entry of DEFAULT and DEFAULT
                            JUDGMENT against All Defendants. (Attachments: # 1 Request for Entry of Default
                            Judgment with Proposed Order, # 2 Affidavit of Ben Hutman in Support of Default and
                            Default Judgment, # 3 Exhibit A. Complaint, # 4 Exhibit B. Retainer Agreement, # 5
                            Exhibit C. Service of Summons, # 6 Exhibit D. Email attaching Court Order, # 7
                            Certificate of Service) (Hutman, Ben) (Entered: 02/18/2020)
  02/20/2020             13 CLERK'S ENTRY OF DEFAULT AND DEFAULT JUDGMENT in favor of Sadis &
                            Goldberg, LLP against Akshita Banerjee and Sumanta Banerjee in the amount of
                            $539,956.00 plus costs (Attachments: # 1 default judgment) (sdp) (Entered: 02/20/2020)
  07/15/2020             14 MOTION to Set Aside Default Judgment by AKSHITA BANERJEE, SUMANTA
                            BANERJEE. (Attachments: # 1 Exhibit A - SDNY Docket, # 2 Brief in Support, # 3
                            Proposed Order) (Block, Beverly) (Entered: 07/15/2020)
  07/15/2020             16 BRIEF in Support re 14 Motion to Set Aside Default filed by AKSHITA BANERJEE,
                            SUMANTA BANERJEE. (sdp) (Entered: 07/16/2020)
  07/16/2020             15 TEXT ORDER re 14 Motion to Set Aside Default filed by AKSHITA BANERJEE,
                            SUMANTA BANERJEE - Response due by 7/23/2020. Signed by Judge Arthur J.
                            Schwab on 7/16/20. Text-only entry; no PDF document will issue. This text-only entry
                            constitutes the Order of the Court or Notice on the matter. (lck) (Entered: 07/16/2020)
  07/16/2020                    CLERK'S OFFICE QUALITY CONTROL MESSAGE re 14 Motion to Set Aside
                                Default. ERROR: Document should have been filed as two separate documents.
                                CORRECTION: Attorney advised in future that documents of that nature are to be filed
                                as separate documents. Clerk of Court docketed Brief in support. This message is for
                                informational purposes only. (sdp) (Entered: 07/16/2020)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               07/16/2020 23:40:32
                                   PACER Login: sg034789                  Client Code:
                                   Description:       Docket Report Search Criteria: 2:19-cv-01682-AJS
                                   Billable Pages: 2                      Cost:            0.20




https://ecf.pawd.uscourts.gov/cgi-bin/DktRpt.pl?591151775809371-L_1_0-1                                                3/3
